21-10699-dsj        Doc 124       Filed 07/15/21 Entered 07/15/21 09:43:04          Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
KOSSOFF PLLC,                                                  :   Case No. 21-10699 (DSJ)
                                                               :
                                       Debtor.                 :
                                                               :
---------------------------------------------------------------x

            ORDER AUTHORIZING THE CHAPTER 7 INTERIM TRUSTEE
          TO RETAIN GRAY & COMPANY, LLC AS HIS FINANCIAL ADVISOR

                 UPON the application (the “Application”) of Albert Togut, not individually, but

solely in his capacity as the Chapter 7 Interim trustee (the “Trustee”) of the estate of Kossoff

PLLC (the “Debtor”) in the above-captioned case (the “Chapter 7 Case”), by his attorneys,

Togut, Segal & Segal LLP, for entry of an order, pursuant to section 327(a) of title 11 of the

United States Code (the “Bankruptcy Code”), Rule 2014 of the Federal Rules of Bankruptcy

Procedure, and Rule 2014-1 of the Local Bankruptcy Rules for the Southern District of New

York, authorizing the Trustee to retain and employ Gray & Company, LLC (“G&CO”) as his

financial advisor in the Chapter 7 Case; and upon the declaration of Stephen Gray, the sole

member and employee of G&CO, annexed to the Application as Exhibit B; and upon the

subjoined non-objection of the United States Trustee for the Southern District of New York; and

the Court being satisfied that G&CO does not represent any interest adverse to the Debtor’s

estate or the Trustee and that its employment is necessary and in the best interests of this estate,

and no further notice being required, it is hereby

                 ORDERED that the Trustee be, and hereby is, authorized to employ G&CO as

his financial advisor in connection with the administration of the Debtor’s estate, pursuant to
21-10699-dsj     Doc 124      Filed 07/15/21 Entered 07/15/21 09:43:04              Main Document
                                           Pg 2 of 3



section 327 of the Bankruptcy Code to perform, among others, the following financial advisory

services:

                       a.      assisting the Trustee in the identification of potential
                               sources of information and recoveries;
                       b.      assisting in the analysis of the financial affairs and history
                               of the Debtor;
                       c.      verifying and evaluating, as necessary, the physical
                               existence of all material assets and liabilities of the Debtor;
                       d.      assisting in the analysis of transactions for periods as
                               directed by the Trustee and identify potential avoidable
                               transfers and/or other potential causes of action; and
                       e.      providing all other financial advisory services required by
                               the Trustee in the interest of the Debtor’s estate.

               ORDERED, that prior to any increases in G&CO’s rate for providing the

aforementioned services, G&CO shall file a supplemental affidavit (“Supplemental Affidavit”)

with the Court and provide ten business days’ notice to the Debtor, the United States Trustee and

any party requiring notice, which shall explain the basis for the requested rate increases in

accordance with section 330(a)(3)(F) of the Bankruptcy Code, and parties-in-interest, including

the United States Trustee, retain all rights to object to or otherwise respond to any rate increase

on all grounds including, but not limited to, the reasonableness standard under section 330 of the

Bankruptcy Code; provided, however, that a Supplemental Affidavit is not required for rate

increases effective on or after the date that the Trustee submits the Trustee’s Final Report to the

United States Trustee; and it is further

               ORDERED, that all compensation and reimbursement of out-of-pocket expenses

to G&CO shall be subject to and paid only upon the entry of further order(s) of this Court

pursuant to sections 330, 331, and 506(c) of the Bankruptcy Code; and it is further




                                              2
21-10699-dsj     Doc 124     Filed 07/15/21 Entered 07/15/21 09:43:04         Main Document
                                          Pg 3 of 3



               ORDERED, that for cause shown in the Application, the retention of G&CO is

effective nunc pro tunc as of May 12, 2021, the first date on which G&CO provided services to

the Trustee in the Chapter 7 Case.


DATED: New York, New York
       July 15, 2021
                                             s/ David S. Jones
                                           HONORABLE DAVID S. JONES
                                           UNITED STATES BANKRUPTCY JUDGE


NO OBJECTION:

WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE,
By:


/s/ Andrew Velez-Rivera
ANDREW VELEZ-RIVERA, ESQ.
Trial Attorney




                                           3
